NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3259-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAHEEM CLEVELAND, a/k/a
FUQUAN PAIGE, and NAIM
PAIGE,

     Defendant-Appellant.
_____________________________

                    Submitted January 23, 2019 – Decided May 21, 2019

                    Before Judges Fisher and Hoffman.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 12-03-0875.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Frank M. Gennaro, Designated Counsel, on
                    the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Lucille M.
                    Rosano, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).
PER CURIAM

       Defendant appeals from the Law Division order denying his petition for

post-conviction relief (PCR). Defendant sought a new trial, asserting ineffective

assistance of counsel. We vacate and remand because the PCR judge failed to

make adequate findings of fact and conclusions of law and also mistakenly

exercised his discretion by granting only a limited evidentiary hearing .

                                        I.

       This case concerned the July 2011 murder of Marquis Robinson in

Newark. In 2013, a jury found defendant guilty of first-degree purposeful or

knowing murder, first-degree attempted murder, second-degree unlawful

possession of a handgun without a permit, and second-degree possession of a

handgun for an unlawful purpose. Defendant received an aggregate prison

sentence of fifty-five years, subject to the No Early Release Act, N.J.S.A. 2C:43-

7.2.   We affirmed his judgment of conviction on direct appeal, State v.

Cleveland, No. A-2422-13 (App. Div. Mar. 23, 2016) (slip op.), and the Supreme

Court denied certification. State v. Cleveland, 226 N.J. 212 (2016).

       In July 2016, defendant filed the subject PCR petition, asserting he

received ineffective assistance of counsel based on his trial counsel's failure to

request a mistrial or curative instruction, failure to speak with an alibi witness,


                                                                            A-3259-17T4
                                        2
and failure to object at several points during the trial. Defendant also alleged a

claim of ineffective assistance of appellate counsel. In May 2017, assigned

counsel filed an amended PCR petition, asserting trial counsel also failed to raise

discovery issues, failed to read or review an August 14, 2011 newspaper article

regarding the police investigation, failed to argue a key witness for the State

committed perjury, and failed to contact witnesses from a later shooting

involving the murder weapon.

      The State agreed to an evidentiary hearing, but limited to trial counsel's

failure to object to lay testimony regarding a gunshot residue test (GSR test)

performed on defendant.        The judge denied an evidentiary hearing on

defendant's remaining claims. In a written opinion, the judge rejected all of

defendant's claims and denied PCR. This appeal followed.

                                        II.

      We derive the following facts from the trial record. At 12:30 a.m. on July

5, 2011, a man approached Robinson and his fiancé, A.N.,1 as they sat on the

front porch of Robinson's home on Osbourne Terrace in Newark. After a brief

conversation, this man pretended to leave, only to turn around and begin firing a



1
  We use initials to protect the identities of the surviving victim and another
witness.
                                                                           A-3259-17T4
                                        3
handgun, striking both Robinson and A.N. Within minutes, ambulances rushed

Robinson and A.N. to a local hospital. Robinson died a few hours later but A.N.

survived, after surgeons removed a bullet from her stomach. A .40 caliber bullet

removed from Robinson's body matched casings investigators found at the scene.

Police canvassed the area, but found no eyewitnesses other than A.N.

      According to Essex County Det. Tyrone Crawley, he spoke with A.N. on July

8, in her hospital room, where she told him, "Raheem Cleveland shot me and my

boyfriend." Regarding Cleveland, she told him, "I have known him for two years."

Det. Crawley did not record the interview nor did he take any notes. After A.N.'s

release from the hospital, Det. Crawley contacted her and told her he "would like to

take a statement from her," and she agreed. On July 12, Det. Crawley and his partner

transported A.N. to the Essex County Prosecutor's Office for an interview. In a

video-taped interview, the detectives showed A.N. a photograph of defendant, which

she signed, identifying defendant as the shooter. Det. Crawley stated he did not

show A.N. any other photos since she previously identified defendant by name, and

said she knew him for two years.

      According to Det. Crawley, the interview began ten minutes after A.N.

entered the interview room of the Homicide Unit, and no preliminary interview

occurred before he turned on the video camera. Police arrested defendant the


                                                                            A-3259-17T4
                                         4
same day. A search of defendant's home, pursuant to a warrant, failed to produce

any evidence linking him to the shooting.

      The day before police arrested him, defendant and seven other people

sustained gunshot wounds in a drive-by shooting (the July 11 shooting) in Newark.

The drive-by shooting occurred approximately two hours after Robinson's funeral,

which defendant attended, and .40 caliber shell casings found at the scene

matched the shells used to shoot Robinson; in addition, the casings matched a

previous shooting from 2009. Police investigation of the July 11 shooting indicated

the drive-by shooter left .223 caliber Remington shell casings.

      Several hours after the July 11 shooting, investigators performed a GSR test

on defendant at a local hospital, where he had been transported for treatment of his

gunshot wound. The test yielded a negative result.

      On July 22, A.N. contacted Det. Crawley and told him, "The person that shot

me was Gerald Moore," not defendant. She also told him she would no longer

cooperate with the investigation. According to Det. Crawley, he investigated A.N.'s

identification of Moore as the shooter, and found no connection between Moore

and either shooting.

      Before opening statements, the trial judge found A.N.'s video-taped

statement reliable and ruled the statement admissible, in light of A.N.'s recantation.


                                                                              A-3259-17T4
                                          5
During Det. Crawley's testimony, the judge also allowed the State to present A.N.'s

July 8 statement to rebut A.N.'s "allegations of police misconduct."

      At trial, A.N. continued to identify Moore as the shooter; regarding defendant,

she claimed to have known defendant her "whole life," describing him as "[c]ool,

civil, like a brother to me." A.N. testified defendant did not commit the shootings,

explaining she only said he did because the police "made me say it was him

numerous times." She further testified that during her interview, the detectives

showed her a photograph of "the wrong guy"; nevertheless, she signed and dated

the photograph and wrote "Raheem" on the back of it because the police

threatened to arrest her, after holding her in an interview room for seven hours.

She also claimed, "I was recorded about eight times."2

      A.N. also attacked her photo identification of defendant by suggesting another

person previously identified defendant as the shooter to the police:

             [W]hen you brung me down to the statement he already
             had his picture. You had someone else questioned
             before me because if you going to ask me you supposed
             to have a line up of people, not just one picture. So the

2
   A.N. further testified that a close family friend, G.G., saw blood on her
nightgown when he picked her up following her interview on July 12. A.N. said
she told G.G. that the police interrogated her and made her sign a photograph of
defendant, who was not the shooter. The State responded to A.N.'s claims by
calling G.G. as a rebuttal witness. G.G. testified that when he picked up A.N.
at 3:30 p.m., she was not bleeding, he saw no blood on her clothing, and she did
not tell him the police coerced or mistreated her.
                                                                             A-3259-17T4
                                         6
             person that you all took down there to question picked
             him out first . . . .

      Defense counsel objected to this testimony, and then A.N. essentially repeated

the same claim. Defense counsel did not object when A.N. repeated her claim nor

did he move to strike the testimony or request the judge to instruct the jury

concerning it. Eventually, A.N.'s video-taped statement was played for the jury, over

loud and vehement objections from A.N.3

      On cross-examination, Det. Crawley admitted that in his testimony before the

Grand Jury, he presented a theory that when defendant was shot on July 11, he shot

back. In support of this theory, he cited the ballistic match between the .40 caliber

shell casings found in the area where defendant was shot on July 11, and the .40

caliber shell casings found near the area where Robinson was shot on July 5,

emphasizing that "it was a match to the same gun that was used to kill Marquis

Robinson."

      Det. Crawley also testified that he had no knowledge as to how the GSR was

performed on defendant after the drive-by shooting; nevertheless, he stated, "I do


3
  We note defendant's appendix did not include A.N.'s video-taped statement and
other important parts of the record, contrary to Rule 2:6-1(a)(1)(I). We stress the
importance of including those parts of the record that "are essential to the proper
consideration of the issues" raised. Ibid. The failure to provide a complete
record of items often impedes appellate review. See Johnson v. Schragger,
Lavine, Nagy & Krasny, 340 N.J. Super. 84, 87 n.3 (App. Div. 2001).
                                                                             A-3259-17T4
                                         7
know it's unreliable. It's just an unreliable test." Defense counsel did not object;

however, he did get Det. Crawly to concede his office continues to use the test.

      After the State rested, the defense presented testimony from one witness,

Essex County Investigator Telmo Sivestri, who testified regarding the crime scene

at the July 11 shooting. On cross-examination by the assistant prosecutor, and

without objection, Silvestri agreed the GSR test is "highly" inaccurate and added

that he does not use it "personally."

      After deliberating for approximately ninety minutes, the jury sent the judge a

note requesting to review the testimony of A.N. and Det. Crawley. At the judge's

direction, the court reporter read the entire testimony of A.N. and Det. Crawley for

the jury. After another hour of deliberation, the jury returned its verdict.

      On his direct appeal, defendant argued: 1) the judge erred in admitting

A.N.'s prior statements; 2) the judge erred in admitting the testimony of Det.

Crawley regarding the GSR test; 3) the judge imposed an excessive sentence;

and 4) prosecutorial misconduct. Cleveland, slip op. at 8-9. We rejected these

arguments and affirmed.        Id. at 2.    Regarding defendant's claim of error

regarding the GSR testimony, we explained:

             Here, the record reveals that defense counsel
             introduced the topic of the July 11 shooting and the
             negative test results of defendant's GSR test because it
             was the cornerstone of defendant's theory of that case.

                                                                               A-3259-17T4
                                           8
             That is, defense counsel wanted the jury to know about
             the negative results of the test because it supported the
             defense theory that defendant never possessed the
             handgun and that someone else shot Marquis and
             [A.N.] This is presumably why defense counsel did not
             object to the officers' qualifications to render the
             opinions, or to their testimony about the test's
             reliability. If, as defendant contends, "[t]he real issue
             in this matter is the lack of objection from the trial
             attorney," this issue is better suited for a PCR petition.

             [Cleveland, slip op. at 18.]

       Defendant then filed the petition for PCR under review. Notwithstanding our

comment regarding trial counsel's lack of objection to the GSR testimony, the PCR

judge decided to conduct only a limited evidentiary hearing, where the judge

only heard testimony regarding the reliability of GSR testing, without allowing

defendant to present the testimony of trial counsel or any other witnesses.

       At the hearing, defendant produced Carl Leisinger, a retired State Police

Major, as a ballistics expert, to testify about GSR testing, including the Blue View

GSR test kit used on defendant following the July 11, 2011 shooting. According to

the PCR judge, "[Major] Leisinger explained that [GSR] on someone's hand

indicates that the person fired a gun, was near someone who fired a gun or handled

a gun that had been fired." A person administering a GSR test does need any

particular training, only the ability to follow the directions provided in the GSR test

kit.

                                                                               A-3259-17T4
                                            9
      Major Leisinger described the GSR test as a presumptive test, meaning the

test is used based on the presumption the test subject has come in contact with a gun,

and that the test result will likely yield a positive result. The State presented

testimony from Det. Frank Ricci, who completed various tests using the Blue View

kit. While most of his test results were negative, the record reflects Det. Ricci failed

to follow the instructions provided in the kit.

      The PCR judge found Major Leisinger credible and accepted his conclusion

"that the Blue View testing kit is reliable. Unlike the testifying police officers,

[Major] Leisinger's opinion was based on and supported by facts and data and he

provided the why and wherefore for his opinion."

      Notwithstanding Det. Ricci's noted failure to follow the instructions for using

the Blue View kit, and his acknowledgment that he never saw the report written by

the officer who administered the GSR test on defendant, the PCR judge found his

testimony "credible[,] . . . reasonable and consistent." The judge also cited Det.

Ricci's testimony as supporting Det. Crawley's "opinion that . . . Blue View is not

reliable," and concluded, "As Det. Crawley offered a legitimate lay opinion, his

testimony was admissible. An objection would have been properly overruled."

      In reviewing the file, PCR counsel discovered an August 14, 2011 Star-Ledger

article entitled "The Killing Cycle: Inside story of the Essex County homicide squad


                                                                               A-3259-17T4
                                         10
as it tries to break the murder chain." The article included many details of the

investigation that lead to defendant's arrest for the killing of Marquis Robinson,

including a detailed account of the interview of A.N. conducted at the police station.

As included in the PCR judge's opinion, the account contradicts significant portions

of Det. Crawley's testimony regarding A.N.'s interview:

             The witness, who is black, is first questioned by two
             white detectives. A picture of Cleveland is produced,
             but the witness says, "That ain't him."

             "You're lying," one detective says. "I tell by your eyes,
             you panic the second you saw him. You know it's him.
             You already told us it's him."

             It is the beginning of a two-hour process using the tried-
             and-true tactic of good cop, bad cop. For much of the
             time, the witness sits alone in an interrogation room not
             much bigger than a walk-in closet, furnished with two
             metal chairs and a metal table.

             At times the detectives work together. Sometimes they
             separate, and one will watch the interview from a spy
             room. They make alternate appeals to the witness's
             conscience, and safety.

             The good cop offers "the Disney package," homicide
             unit vernacular for protective custody, since most
             takers head south to live with relatives. The witness
             shakes him off.

             At one point, the bad cop says, "What do you think this
             guy is going to come back to finish the job? You know
             whose homicide is next? Yours. Don't you understand
             that? Do the right thing."

                                                                              A-3259-17T4
                                        11
            The witness yells back, "I'm scared."

            The good cop counters in a calm reassuring voice.
            "Look, we're just trying to help you. But when you
            walk out that door, there's nothing we can do to protect
            you if you don't help us get this guy off the street."

            Finally the white detectives leave and Crawley, who is
            black, returns. He, too, tells the witness the police need
            help to get killers off the street. He acknowledges the
            witnesses fear.

            "We know you're scared, we know you're scared. We're
            trying to help you not be scared."

            The witness slowly nods. Tears form, and run down the
            witnesses face. Crawley pushes the picture of Rahim
            Cleveland toward the witness.

            "Is this the guy?"

            The witness nods yes, very slowly, but emphatically.

            "Yes. Yes. That's him."

            The detectives call it good cop, bad cop, white cop,
            black cop.

      Det. Crawley testified he brought A.N. to the police station thirty minutes

before her interview and said she was in the interview room for ten minutes prior to

her video-taped statement; in addition, he disclaimed any knowledge of anyone

questioning A.N. before her video-taped interview. PCR counsel argued that trial



                                                                            A-3259-17T4
                                        12
counsel was ineffective for not using the information in the article to impeach Det.

Crawley's credibility. According to the PCR judge, defendant

             attempted to obtain certifications from the Star Ledger
             reporter and law enforcement officers believed to have
             been involved in the questioning of [A.N.] The law
             enforcement officers have not complied with
             defendant's requests and the reporter has asserted his
             privilege. [Defendant requested] a hearing for which
             subpoenas would be issued to these parties.

       Notwithstanding the compelling account contained in the article and its clear

relevance to key issues in the case, the PCR judge denied defendants request for a

hearing and the issuance of subpoenas to the parties present for A.N.'s interrogation.

The judge explained that "trial counsel developed [A.N.'s] claim of police coercion

leading to her identification of [defendant]."       Ultimately, the judge denied

defendant's petition.   This appeal followed.     On appeal, defendant raises the

following arguments:

      Point One - THE PCR COURT ERRED BY DENYING DEFENDANT'S
                  PETITION FOR POST-CONVICTION RELIEF
                  REGARDING THE ADMISSION OF IMPROPER LAY
                  OPINION, AND BY DENYING DEFENDANT'S PETITION
                  WITH REGARD TO THE HEARSAY STATEMENTS OF
                  [A.N.], WITHOUT AFFORDING HIM AN EVIDENTIARY
                  HEARING.

             A.   THE PREVAILING LEGAL PRINCIPLES REGARDING
                  CLAIMS FOR INEFFECTIVE ASSISTANCE OF COUNSEL,
                  EVIDENTIARY HEARINGS AND PETITIONS FOR
                  POST-CONVICTION RELIEF.

                                                                              A-3259-17T4
                                        13
            B.   Failure to Object to Improper Lay Opinion.

            C.   Failure to Object to [A.N.'s] Hearsay Statement.

                                       III.

      We begin by summarizing the trial court's obligations in resolving

petitions for PCR. When petitioning for PCR, the defendant must establish by

a "preponderance of the credible evidence" that he or she is entitled to the

requested relief. State v. Nash, 212 N.J. 518, 541 (2013) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)).          To establish a prima facie claim of

ineffective assistance of counsel, the defendant must show the particular manner

in which counsel's performance was deficient, and also that the deficiency

prejudiced his right to a fair trial. Strickland v. Washington, 466 U.S. 668, 687

(1984).

      When deciding a petition for PCR, the court must "make specific fact

findings as required by Rule 1:7-4(a) and state [its] conclusions of law" on each

of the defendant's contentions. State v. Thompson, 405 N.J. Super. 163, 172

(App. Div. 2009); see also Rule 3:22-11. "Anything less is a 'disservice to the

litigants, the attorneys, and the appellate court.'" Thompson, 405 N.J. Super. at

172 (quoting Curtis v. Finneran, 83 N.J. 563, 569-70 (1980)).



                                                                          A-3259-17T4
                                      14
      While the court need not author a lengthy written opinion, or deliver an

hour-long oral ruling in every case, it must always state what specific facts

formed the basis of the decision, and then weigh and evaluate those facts in light

of the governing law "to reach whatever conclusion may logically flow from"

those facts. Slutsky v. Slutsky, 451 N.J. Super. 332, 357 (App. Div. 2017).

Because justice requires no less, "[a]ll conclusions must be supported." Ibid.

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing, and the defendant "must do more than make bald assertions

that he [or she] was denied the effective assistance of counsel."        State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). However, an evidentiary

hearing should be conducted where the defendant has established a prima facie

showing in support of the requested relief. Preciose, 129 N.J. at 462.

      When determining whether to grant an evidentiary hearing, the trial court

must consider the facts in the light most favorable to the defendant. Id. at 462-

63. "If there are disputed issues as to material facts regarding entitlement to

post-conviction[]relief, a hearing should be conducted." State v. Russo, 333

N.J. Super. 119, 138 (App. Div. 2000). We review a trial court's decision to

grant or deny a defendant's request for a hearing under an abuse of discretion

standard. Id. at 140.


                                                                          A-3259-17T4
                                       15
      Applying these principles, we conclude the PCR judge mistakenly

exercised his discretion by granting defendant only a limited evidentiary

hearing. As a result, the judge did not have the testimony of critical witnesses,

including defendant's trial counsel.         The judge needed this testimony to

competently address the issues raised by defendant. In addition, the PCR judge

failed to make adequate findings and conclusions concerning the issues related

to GSR testing.

      The issues presented by defendant's petition included trial counsel's

reasons for not objecting to A.N.'s testimony regarding an alleged unidentified

witness as hearsay and for not objecting to Det. Crawley's and Inv. Silvestri's

opinions regarding the reliability of the GSR test. The issues also involved the

Star-Ledger article, and trial counsel's explanation for not using the information

and witnesses identified in the article to impeach Det. Crawley's testi mony.

      Both the State and United States Constitutions guarantee a criminal

defendant the right to confront "the witnesses against him." U.S. Const. amend.

VI; N.J. Const. art. I, ¶ 10. The right of confrontation is an essential attribute

of the right to a fair trial, requiring that a defendant have a "fair opportun ity to

defend against the State's accusations." State v. Garron, 177 N.J. 147, 169

(2003) (quoting Chambers v. Mississippi, 410 U.S. 284, 294 (1973)).                 A


                                                                             A-3259-17T4
                                        16
defendant exercises his right of confrontation through cross-examination, which

courts have described as the "greatest legal engine ever invented for the

discovery of truth." California v. Green, 399 U.S. 149, 158 (1970) (quoting 5

Wigmore on Evidence § 1367); see also Pointer v. Texas, 380 U.S. 400, 404

(1965).

      "When the logical implication to be drawn from the testimony leads the

jury to believe that a non-testifying witness has given the police evidence of the

accused's guilt, the testimony should be disallowed as hearsay." State v. Branch,

182 N.J. 338, 349 (2005) (quoting State v. Bankston, 63 N.J. 263, 271 (1973)).

A.N. testified that someone else identified defendant before she was shown his

photo. While trial counsel initially objected, he did not object when defendant

repeated the claim nor did he move to strike or request a jury instruction.

      Without testimony from trial counsel, we cannot determine if his limited

response represented calculated strategy or ineffective assistance.           A full

evidentiary hearing would likely provide insightful explanations for the court.

      We also conclude the PCR judge made conflicting findings and

conclusions regarding the reliability of the GSR test. The judge found the

testimony of Major Leisinger credible and accepted his conclusion "that the Blue

View testing kit is reliable." However, in the same opinion, the judge stated he found


                                                                              A-3259-17T4
                                        17
Det. Ricci's testimony "credible[,] . . . reasonable and consistent," and cited his

testimony as supporting Det. Crawley's "opinion that . . . Blue View is not reliable."

      At another point, the judge stated the opinions of Det. Crawley and Inv.

Silvestri "about the reliability the gunshot residue test were rationally based on their

perceptions and experiences." However, the judge later noted that Inv. Silvestri

"testified that he did not use the Blue View and kit did not have personal knowledge

of it. Therefore he was not qualified to offer an opinion on the reliability of the test."

      Regarding Det. Crawley, the judge found his "lay opinion was admissible

. . . . based on his perceptions as a police officer who had decades of experience

investigating crime scenes involving the firing of weapons." But when asked at trial

if he was aware of the "particulars of the handgun residue test" performed on

defendant, Det. Crawley responded "no," and was unsure where or when the test was

administered. Significantly, Det. Crawley did not testify that he had used the test

before, knew the procedures for using the test, nor make any other comments relating

to the test other than to dismiss it as "unreliable."

      We also note the potential importance of the information and witnesses

identified in the Star-Ledger article. The jurors requested to have the testimony

of just two witnesses, A.N. and Det. Crawley, read back to them. The verdict in

the case indicates the jury chose to credit Det. Crawley's testimony and reject


                                                                                 A-3259-17T4
                                          18
A.N.'s recantation and claims of coercion. Trial counsel may or may not have

good reasons for not utilizing the Star-Ledger article. A full evidentiary hearing

should provide an explanation.

      Viewing the relevant facts in the light most favorable to defendant, they

presented a credible prima facie case of ineffective assistance and resulting

prejudice. We therefore conclude a full evidentiary hearing was required. On

remand, the court shall conduct a full evidentiary hearing, review all of

defendant's claims, and render a new decision, supported by specific findings of

fact and conclusions of law concerning each claim.

      While there may have been strategic reasons to justify trial counsel's

decisions in the case, an evidentiary hearing, including the testimony of

defendant's former counsel, if available, was required to develop a proper

record. In remanding this matter, we make clear that nothing within this opinion

forecasts any views on the merits of any of defendant's arguments nor on the

question of whether his trial or appellate attorneys provided him with ineffective

assistance under the Strickland test.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-3259-17T4
                                        19